Citation Nr: 1827610	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-32 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for residuals of positive tuberculin skin test (positive purified protein derivative (PPD), claimed as tuberculosis (hereinafter "TB").

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a Board hearing in his July 2010 VA Form 9.  In November 2011, he withdrew his hearing request.  

In March 2015, the Board reopened the Veteran's claim for service connection for a back disability and remanded it, along with the issues of service connection for bilateral hearing loss, a bilateral knee disability, and TB for additional development.  Specifically, VA was to obtain Social Security Administration (SSA) records and provide the Veteran with VA examinations.  SSA records were obtained and the Veteran underwent VA examinations.  In June 2016, the issues were remanded to obtain additional VA treatment records.  In May 2017, the issues were again remanded to obtain treatment records.  In a May 2017 letter, the Veteran was asked to identify his health care providers and was provided with the appropriate release forms for private providers.  The Veteran identified VA has his provider.  Available treatment records were obtained.  There was substantial compliance with the Board's remand directives with respect to the issues being decided.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The issues of entitlement to service connection for bilateral hearing loss and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral knee disorder initially manifested many years after separation from service and is not shown to be etiologically related to service.

2.  The Veteran does not have a current diagnosis or residuals of TB.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

2.  The criteria for service connection for TB have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a May 2009 letter.  38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided VA examinations in May 2015 (for knees and TB).  The examiners conducted a physical examination, reviewed the claims file, and discussed pertinent symptomatology, functional impact, and provided rationales for all opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The opinions are therefore adequate.  

All relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a medical disability, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Bilateral Knee Disorder

The Veteran seeks service connection for a bilateral knee disorder.  The Veteran contends that his in-service duties, including physical training, put a strain on his knees and contributed to his current bilateral knee disorder.

The Board finds that the first service connection element has been met.  At a May 2015 VA examination, the examiner diagnosed the Veteran with bilateral knee joint osteoarthritis.  The Veteran reported having right knee surgery in or about 1999 or 2000.  The Veteran states that since service, he has worked jobs in construction and has had problems with his knees throughout, with pain increasing as he gets older.  The examiner opined that the Veteran's bilateral knee disorder less likely as not (less than 50 percent probability) had its origin or onset in active service or is any way related to active service.  The examiner reasoned that the Veteran's service treatment records, including separation history and physical, appear to be silent for mention of any knee trauma, evaluation, or treatment.  It was not until January 2001 that knee pain is mentioned in any of the Veteran's medical history.  A private examiner's note stated that around October 2000, the Veteran was working and developed bilateral knee pain.  The Veteran's right knee surgery occurred in that time period.  The examiner continues by stating there is no convincing basis for attributing the claimed bilateral knee disorder to anything in active duty.

The record does not reflect, nor does the Veteran contend, the existence of an in-service accident or event that caused his current bilateral knee disorder.  Rather, the Veteran contends that performing his duties while wearing boots contribute to his bilateral knee pain, which intensifies as he gets older.

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. 465, 470 (1994).  However, in this case he is not competent to provide an etiology opinion for his bilateral knee disorder.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent training or expertise that would make him competent to render an opinion on the etiology of any current bilateral knee disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Veteran's opinion that his current bilateral knee disorder is etiologically related his active duty service duties, including wearing boots, is not a competent opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of the May 2015 VA examiner warrant greater probative weight than the Veteran's lay contentions.

Because the preponderance of the evidence is thus against finding that the Veteran's bilateral knee disorder is etiologically related to his active duty service, entitlement to service connection for a bilateral knee disorder is denied.

TB

The Veteran seeks service connection for TB.  The Veteran contends that after his roommate died from TB, he tested positive for TB.  He states that he was placed on a regimen of medication to control this condition for a period of time.  The Veteran reports a positive test during service, but no signs or symptoms of TB after service.

At a May 2015 VA examination, the examiner diagnosed the Veteran with a history of nonspecific reaction to tuberculin skin test without active tuberculosis.  The examiner did not find the Veteran to have pulmonary TB or non-pulmonary TB.  The examiner opined that the significance of the Veteran's in-service positive PPD test indicates possible prior exposure to TB.  Further, the examiner states that the Veteran does not have TB, nor does he have any lung disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).

Accordingly, the preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of a disability.  Therefore, the Board finds that the service connection is not warranted.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for TB is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2017).  In this regard, the Board finds that there was not substantial compliance with its May 2017 remand and that it may not proceed with a determination at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the Board requires an addendum opinion regarding the Veteran's back disorder.

As for the Veteran's bilateral hearing loss, the May 2017 remand directed the AOJ to forward the Veteran's claim to an otolaryngologist to determine if the Veteran's hearing loss is related or attributable to his active duty service.  The remand directed the otolaryngologist to consider the Veteran's statements, comment on the likelihood that the loud noises experienced by the Veteran resulted in damage to auditory hair cells, and to comment on the impact of the line of research conducted by Dr. Sharon G. Kujawa.  The remand listed four articles for the otolaryngologist to review.  An audiologist, not an otolaryngologist, conducted the Veteran's August 2017 examination and did not discuss the four articles related to Dr. Kujawa's research.  For these reasons, the August 2017 examination is inadequate and an addendum opinion from an otolaryngologist (or reviewed by an otolaryngologist) is needed.

As for the Veteran's back disorder, a May 2015 VA examination was conducted and an opinion against direct service connection was rendered.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 124 (2007).

The Board finds the rationale for the May 2015 opinion is inadequate because it did not give an service connection opinion with regard to the Veteran's arthritis.  Specifically, the Veteran reports hitting his back while riding in a tank; however, the examiner does not proffer an explanation as to why the fall in the tank did not cause his current degenerative arthritis of the spine.  The Board requires an addendum opinion to take further adjudicative action.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file and a copy of this remand to an otolaryngologist to review and provide an etiology opinion concerning the likelihood that the Veteran's hearing loss is related or attributable to his active duty service, to specifically include his reports of noise exposure during service.  A new examination of the Veteran is only necessary if deemed so by the otolaryngologist. 

If the otolaryngologist determines a physical examination of the Veteran is necessary, but there is no otolaryngologist available at the facility where the examination needs to take place, schedule the Veteran for an examination with a suitable clinician and then have the examination report electronically reviewed by an otolaryngologist with a notation in the file that this review took place.  

The examiner should determine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's bilateral hearing loss had its onset during service or is related to any incident of service, or became manifest within one year of separation from service.

In making this assessment, the examiner should consider the Veteran's statement that his bilateral hearing loss is related to in-service noise exposure, to include the Veteran's statement that he injured his hearing while working in a tank during service, and being exposed to loud sounds while firing guns during training.  See June 2010 VA Form 9; October 2011 correspondence.

The clinician must comment on the contention that the loud noises experienced by the Veteran resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

As the previous VA examiners did not do so, the clinician should specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M.C. Liberman (2006).  J Neurosci.  2006 Feb 15; 26 (7): 2115-2123.

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss.  J Neurosci. 2009 Nov 11;29 (45): 14077-85.

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift.  JARO 12:605-616.

Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.  110, 577-586.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  Provide the Veteran's claims file to a qualified clinician so an addendum opinion may be provided regarding the etiology of the Veteran's back disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disorder began during active service; is related to an incident of service; or, if the Veteran has arthritis, began within one year after discharge from active service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

3.  Thereafter, the RO should readjudicate the issues on appeal, to include consideration of all additional evidence received since the most recent supplemental statement of the case.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


